DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0353775 (Formosa et al.) in view of U.S. Patent Application Publication 2021/0173467 (Bell et al.).
With regards to claim 11, Formosa et al. discloses packaging of integrated devices comprising, as illustrated in Figures 1-19, a sensor system (e.g. not labeled but the system illustrated in Figure 18 is considered this sensor system) comprising a plurality of individual and separate sensor elements 12 (e.g. MEMS die) such that each of the individual sensor elements is independently functional and the individual sensor elements of the sensor system are each formed in one piece from parts of a wafer or a vertically integrated wafer stack (e.g. accelerometer, gyroscope, inertial sensor, magnetometer; paragraphs [0005], [0027] to [0029]); at least one separation structure CL (e.g. scribe line as observed in Figure 18; paragraph [0080]) between the individual and separate sensor elements; calculating, processing and evaluating the detected electrical measurements (paragraphs [0006] and [0087] to [0090]).  (See, paragraphs [0020] to [0096]).
The only difference between the prior art and the claimed invention an evaluation of the individual and separate sensor elements, in such a way that an arithmetic averaging of measured values of the individual and separate sensor elements is carried out, and/or that a weighted averaging of the measured values of the individual and separate sensor elements is carried out.
Bell et al. discloses a memory device sensors comprising, as illustrated in Figures 1-5, a sensor system 100 comprising a plurality of individual and separate sensor elements such that each of the individual sensor elements is independently functional and the individual sensor elements of the sensor system are each formed in one piece from parts of a wafer or a vertically integrated wafer stack (e.g. semiconductor wafer; paragraphs [0017],[0025]); at least one separation structure (e.g. scribe line; paragraph [0017]) between the individual and separate sensor elements; the sensor system is configured, with respect to an evaluation of the individual and separate sensor elements, in such a way that an arithmetic averaging of measured values of the individual and separate sensor elements is carried out, and/or that a weighted averaging of the measured values of the individual and separate sensor elements is carried out (paragraph [0020]).  (See, paragraphs [0009] to [0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of deriving and employing an evaluation of the individual and separate sensor elements, in such a way that an arithmetic averaging of measured values of the individual and separate sensor elements is carried out, and/or that a weighted averaging of the measured values of the individual and separate sensor elements is carried out as suggested by Bell et al. to the system of Formosa et al. to have the ability to provide a sensor output based on an average of more than one sensors where the location of the sensor relative to the area where the sensor is generating a signal that represent sensor data.  (See, paragraph [0020] of Bell et al.).
With regards to claim 12, Formosa et al. further discloses the separation structure is a scribe line CL.  (See, paragraph [0080]; Figure 18).
With regards to claim 13, Formosa et al. further discloses the individual and separate sensor elements 12 of the sensor system, with the exception of a connection via a substrate potential, are exclusively mechanically connected to one another or are only electrically connected to one another via a redistribution level (e.g. redistribution level or RDL; paragraph [0025]). 
With regards to claim 14, Formosa et al. further discloses each of the individual sensor elements 12 includes a first substrate 41 having a micromechanical sensor structure 12’ (e.g. substrate to form micromechanical structure; paragraph [0027]) and a second substrate 2 (e.g. ASIC wafer) having an associated evaluation circuit (e.g. ASIC for processing and evaluation; paragraph [0006]); the first and second substrates including main extension planes which are situated in parallel to one another, the first substrate and the second substrate being mechanically and electrically connected to one another and the first substrate and the second substrate at least partially overlap in a direction perpendicular to the main extension planes or form an at least partially sealed cavity within which in each case the micromechanical sensor structure of the individual sensor elements is situated (as observed in Figure 18).
With regards to claim 15, Formosa et al. further discloses each of the individual separate sensor elements 12 includes a vertically integrated wafer stack made up of a first chip arrangement including the micromechanical sensor structure and the first substrate, and a second chip arrangement including the associated evaluation circuit and the second substrate (as observed in Figure 18).
With regards to claim 16, Formosa et al. further discloses the first and second substrates and/or the first and second chip arrangements are electrically connected to one another using vias 44 and/or the first or second substrate are electrically connected using vias to an outer side of the first or second substrate facing away from the other substrate.  (See, paragraphs [0056],[0057]; Figure 18).
With regards to claim 17, Formosa et al. further discloses an electrical carrier 51, which extends in parallel to the main extension planes of the first and second substrates where the individual and separate sensor elements 12 being mechanically connected to the electrical carrier.  (See, as observed in Figure 18).
With regards to claim 18, Formosa et al. further discloses the electrical carrier 51 includes electrical strip conductors 48,58a (e.g. conductive path) and/or a further redistribution level.  (See, paragraphs [0056],[0057]; Figure 18).
With regards to claim 19, Formasa et al. further discloses the redistribution level is situated on a side 2a (e.g. front side) of the second substrate facing away from the first substrate and includes bond pads 4,11 (e.g. conductive pads).  (See, paragraph [0025]; Figure 18).
With regards to claim 20, Formosa et al. further discloses the sensor elements have the ability to communicate, transmit and receive electrically signals and information (paragraphs [0080] and [0087] to [0090]; Figure 19); however, the reference does not explicitly disclose the individual and separate sensor elements are individually addressable via a bus system.  However, to have set such structural arrangement to employ a bus system is a well-known concept in the art and is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the claimed invention without departing from the scope of the invention.
With regards to claim 21, Formasa et al. further discloses at least a part of the individual and separate sensor elements 12 are similar sensor elements.  (See, paragraphs [0005], [0027]).
With regards to claim 22, Formasa et al. further discloses the similar sensor elements 12 include inertial sensor elements or temperature sensor elements or pressure sensor elements or actuator elements (e.g. inertial sensor; paragraphs [0005],[0027]).

Response to Amendment
Applicant’s arguments with respect to claims 11-22 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861